Citation Nr: 1222947	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for service connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas that granted service connection for PTSD and assigned an initial 30 percent rating.  

In June 2009, the RO awarded an increased rating of 50 percent.  As higher schedular ratings are available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychological examination in June 2009.  He has since reported that his PTSD symptoms were increasing.  In May 2012, the Veteran's representative requested an updated VA examination to assess the current level of severity of the Veteran's PTSD symptoms.  Moreover, the claims file lacks contemporaneous from which to otherwise determine his present level of disability.

In light of the above, the Board finds that a remand is necessary in this case in order to afford the Veteran a new VA PTSD examination which adequately addresses the current nature and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA treatment records from the Temple VA Medical Center or any other VA medical facility that may have treated the Veteran for PTSD and associate those documents with the claims file.

2.  After obtaining any updated treatment records and associating them with the claims folder, schedule a VA psychiatric examination for the Veteran to determine the current severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All symptomatology should be described in detail.  The examiner should also provide a Global Assessment of Functioning score for the Veteran's PTSD.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disability on his ability to work, to include whether it renders him unemployable, when considered in conjunction with his  service-connected hearing loss and tinnitus and without regard for any nonservice-connected disorders.  The rationale for all opinions expressed should also be provided.

3.  After completion of the above, the RO/AMC should review the record and readjudicate the Veteran's claim in light of any additional evidence added to the record assembled for appellate review.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


